DETAILED ACTION
This Office Action is response to the remark filed on 08/05/2021.
Claim 7 has been canceled.
Claims 1-6 and 8-22 are allowed.
Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowed:
The closest references are found:
For claims 1 and 22, EISNER (U.S. 20210153001) disclose that method 52 enables non-mobile desk phones 38 (e.g., target network device 38 with location application 26, etc.) to ask for its current physical location 34 whenever it moves from a first physical location 34' to second physical location 34'' within a selected enterprise (e.g., when an employee moves to a new office, is assigned to a new group, starts working as a new employee, etc.); Perecman et al. (U.S. 20200019726) disclose a patient can be assigned a tablet device which is placed in a hospital room and then registered to the patient, allowing a doctor, nurse, administrator, and/or other care provider or participant to communicate medical information 30 an/or other information to the patient, directly; Eda (U.S. 20190351326) disclose that the portable device 2 then stores the type ID and corrected position, etc., of each facility defined by the obtained templates, in the template table stored in the device storage unit 22 under a newly assigned template ID; and Ainsworth et al. (U.S. 20210196169) disclose the SIS 80 request employee records 123 for other employees with matching desk locations, manager names, and/or assigned projects and/or other group, from the ERM system 138 in step 230.  However, none of the prior art, taken in combination or alone, disclose a method comprising:  adjusting the estimated locations of the resource tags to obtain 
For claims 2-6 and 8-19, the claims are dependent on claim 1.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/25/2021